Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: December 28, 2007 (Date of earliest event reported) PERVASIP CORP. (Exact name of Registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-4465 13-2511270 (Commission File No.) (I.R.S. Employer Identification No.) 75 South Broadway, Suite 302 White Plains, New York 10601 (Address of principal executive offices; zip code) (914) 682-0214 (Registrants telephone number, including area code) eLEC COMMUNICATIONS CORP. (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13-4(e) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5  CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Pursuant to a Certificate of Amendment (the  Amendment ) to our Certificate of Incorporation filed with the Secretary of State of the State of New York on December 28, 2007, we effected a change in our corporate name to Pervasip Corp.. The proposal for the Amendment was previously disclosed in a Definitive Schedule 14A Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934, filed with the Securities and Exchange Commission on May 15, 2007. The name change was approved at our annual meeting of shareholders held on June 7, 2007. A copy of the Amendment is attached hereto as Exhibit 3.1 and incorporated herein by reference. SECTION 8  OTHER EVENTS Item 8.01 Other Events. On January 4, 2008, we issued a press release announcing (i) the filing of the Amendment and the changes effected thereby, (ii) that the CUSIP number for our common stock has been changed to 715709 101and (iii) that we plan to change the ticker symbol under which our common stock trades on NASDAQs Over-the-Counter Bulletin Board. A copy of the press release is attached hereto as Exhibit 99.1. SECTION 9  FINANCIAL STATEMENT AND EXHIBITS Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Number Documents 3.1 Certificate of Amendment to the Certificate of Incorporation effective as of December 28, 2007. 99.1 Press release of Pervasip Corp., dated January 4, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. P ERVASIP C
